on rehearing.
Grant, J.
A rehearing was granted in this case upon the point upon which it was reversed. Counsel for the people urge that Pearl Arnold was a hostile witness,— one whom they were compelled by the law to call; that they are not bound by her testimony, and may impeach her by showing that she made contradictory statements. This question was not discussed in either opinion rendered at the former hearing. The question is one of importance, and upon it the authorities neither in England nor America are in harmony. Many decisions in both countries hold that a party cannot thus impeach his own witness, while many others hold to the contrary. Neither text-writers nor courts appear to agree which holding is supported by the weight of authority. Greenleaf states that the weight of authority is in favor of admitting the evidence. 1 Greenl. Ev. (16th Ed.) § 444. This statement .of the learned author is questioned by the decisions of some of the courts. This court has held that it is competent to permit the prosecuting attorney to read to an unwilling witness, whom he is compelled to call, his deposition taken before the examining magistrate, and interrogate him in relation to the statements made therein. People v. Case, 105 Mich. 92 (62 N. W. 1017). The right of thus impeaching a witness was somewhat discussed in that case, and some authorities cited. It cannot, perhaps, be regarded as explicitly determining the question, inasmuch as it was said that impeachment was not there attempted, but that the use made of the deposition was to overcome the witness’ disinclination to divulge. This ruling was followed in *524People v. Gillespie, 111 Mich. 241 (69 N. W. 490), where an affidavit made by an unwilling witness, called by the prosecution, which was surprised at her testimony, was permitted to be read to her for the purpose of inducing the witness to state what she knew of the facts. These cases cannot, perhaps, be regarded as deciding the question.
Text-writers and courts which hold to the rule excluding such testimony admit that the party is not bound by the evidence of the. witness, but may prove the contrary by other witnesses, and argue to the jury that these have told the truth, rather than the other. Indirectly, at least, this is as complete an impeachment of a witness as any. The same authorities also recognize an exception in the case of witnesses whom a party is compelled to call, — as subscribing witnesses to wills, deeds, etc. Selover v. Bryant, 21 L. R. A. 418 (54 Minn. 434, 56 N. W. 58), note, and authorities there cited. In that case it is said:
“We feel confident that well-recognized reasons and principles of the law of evidence support the proposition that, at least in the discretion of the Trial court, such evidence [contradictory statements] is admissible.”
In State v. Sorter, 52 Kan. 531 (34 Pac. 1036), it is said:
‘ ‘ Where a party has been entrapped or deceived by an artful or hostile witness, he may examine the witness as to contrary declarations, and may, in the discretion of the court, be allowed to show what such contrary declarations were.”
The reason for allowing a party to impeach a subscribing witness to a will, etc., is that he is a witness whom the - law requires him to call. Why should not the same reason hold good in every case where the law compels the party to produce a witness ? It is clearly so held in State v. Slack, 69 Vt. 486 (38 Atl. 311).
Rapalje, in his recent work on the Law of Witnesses, states four exceptions to the rule:
“(1) Where the party is compelled to call the witness in order to make out his case; (2) where the object is to show *525the true facts, not merely to discredit the witness; (3) where the witness is an adverse party; and (4) where he is hostile or unfriendly.” . Rap. Wit. §§ 213-216.
It is easy to raise objections to either course.
Best, in his work on Evidence, quotes from Phillipps & Ames on Evidence, as follows:
“It may be further remarked that this is a question in which not only the interests of litigating parties are involved, but also the more important general interests of truth, in criminal as well as in civil proceedings; that the ends of justice are best attained by allowing a free and ample scope for scrutinizing evidence and estimating its real value; and that in the administration of criminal justice, more especially, the exclusion of the proof of contrary statements might be attended with the worse consequences. ” Best, Ev. § 645.
We also cite the following authorities as sustaining this method of impeaching hostile witnesses: Rex v. Oldroyd, Russ. & R. C. C. 88; Dunn v. Aslett, 2 Mo. & R. 122; U. S. v. Hall, 44 Fed. 864 (10 L. R. A. 324); Brown v. State, 28 Ga. 199; Hildreth v. Aldrich, 15 R. I. 163 (1 Atl. 249); Bank of Northern Liberties v. Davis, 6 Watts & S. 285; Com. v. Marrow, 3 Brewst. 402; Cox v. Prater, 67 Ga. 588; Cross v. Cross, 108 N. Y. 628 (15 N. E. 333); Hurlburt v. Bellows, 50 N. H. 105; McNerney v. Reading City, 150 Pa. St. 611 (25 Atl. 57); Moore v. Railroad Co., 59 Miss. 243; 29 Am. & Eng. Enc. Law (1st Ed.), 816; Thornton’s Ex’rs v. Thornton’s Heirs, 39 Vt. 122. See, also, Humble v. Shoemaker, 70 Iowa, 223 (30 N. W. 492).
One of the chief reasons given for the exclusion of such evidence is that the party producing the witness vouches for his credibility, and should not, therefore, be allowed to impeach him. Whatever force that reason may have in civil cases, it has no force in criminal ones, under the decisions of this court. In numerous decisions this court has held that the prosecuting attorney is bound' to produce before the jury facts which tend to prove, not only guilt, but those which tend to prove innocence. In certain *526crimes he must produce all the witnesses who were present and presumed to have knowledge of the crime, and this even though he has good reason to believe them hostile. Hurd v. People, 25 Mich. 405; Wellar v. People, 30 Mich. 16; Meister v. People, 31 Mich. 99. With this duty imposed upon the prosecuting attorney, how can he vouch for the credibility of the witnesses he places upon the stand and is compelled to call ? Besides, many of the witnesses in criminal cases do not come from the ranks of those entitled to the presumption of truth-tellers. They are often the accomplices of criminals and participants in crime, who have confessed and promised to testify to escape punishment. In crimes — and they are many' — committed in brothels and other like places, resorted to by the low and the vicious, the people cannot choose those witnesses whom they will vouch for as truth-tellers. They must call them all, and assist the jury in sifting the testimony and reaching the truth. Witnesses are not manufactured by the prosecution to order. It must take them as it finds them. One writer tersely says:
“If a lawsuit was a manufacture, and the party bringing it could select his materials, — facts and witnesses,— there might be some propriety in holding him responsible for the character of these materials; but, as both are beyond his control, his responsibility for their character is out of the question. He comes into the court with the best materials he can get to make out his case.” 11 Am. Law Rev. 267.
The most reputable and reliable persons are not usually found at places where crimes are committed. The people in this case were required, under our decisions, to call Pep.rl Arnold as their witness. She and the respondent alone knew the absolute truth as to the charge made against him. She was an extremely hostile witness, evidently determined to do all in her power to acquit him. The evidence in the case clearly establishes the fact that he had'sexual intercourse with her, and that he was the father of the child. When such a witness in a criminal *527•case is so clearly hostile, we think it entirely competent to impeach her by showing contradictory statements, not for the purpose of establishing the substantive fact of guilt, but that the jury may value her testimony at its real worth. To hold otherwise would result in many cases in the denial of justice. There is little danger that a respondent can be prejudiced by this course. The testimony must also relate to material facts, and the witness must first be interrogated as to the language of the statements, and the time when and place where, and the person to whom or in whose hearing, they were made.
Darling v. Thompson, 108 Mich. 215 (65 N. W. 754), was a civil case. One witness for the plaintiff had testified to a given state of facts. Another witness was called by the plaintiff, who testified to a different state of facts. It was urged that this was an attempt to impeach one’s own witness. It was held to be a contradiction, not an impeachment, and that a party could not be at the mercy of his first witness.
McGee v. Baumgartner, 121 Mich. 287 (80 N. W. 21), was also a civil case. The defendant claimed to have been taken by surprise by the testimony of one of his own witnesses, and submitted an affidavit made by her, contradictory of her statements upon the stand. Defendant was permitted to ask leading questions in regard to the affidavit, which she admitted she had made, but testified that it was obtained from her by threats in the office of the defendant’s attorneys. The witness who drew the affidavit was then called, and asked to state the language used by the witness when the affidavit was prepared. This was objected to as an attempt to impeach his own witness. The objection was at first sustained, but the court afterwards permitted the witness to testify as to whether any threats or force were used. We held that the court went far enough in permitting the defendant to attack the credibility of his own witness,
For the purposes of this case it might be admitted that in civil cases a party cannot impeach his own witness by *528showing contradictory statements. It is, however, unnecessary to determine that question. The question is, May the prosecution in a criminal case show contradictory statements made by a hostile witness, whom the law compels,the people to call, not for the purpose of proving the offense, but for the purpose of affecting the credibility of the witness ? This decision goes no further than to hold that in criminal cases this may be done.
The conviction is affirmed.
Hooker, C. J., and Montgomery, J., concurred with Grant, J.